Citation Nr: 0707709	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  00-20 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a head 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant performed active duty for training from 
September 2, 1983, to March 7, 1984; for two days beginning 
on February 8, 1986; for two days beginning on March 1, 1986; 
for two days beginning on April 5, 1986; for six days 
beginning on August 31, 1986; for fifteen days beginning on 
January 24, 1987; from June 6 to 19, 1987; and from April 30 
to May 11, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the appellant's request to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

The appellant was afforded a hearing before the undersigned 
in December 2002.

The Board remanded the appellant's case for further 
development in August 2003.  

In February 2006, the Board reopened the claim of entitlement 
to service connection for residuals of a head injury and 
thereafter once again remanded that issue for additional 
development.


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the appellant suffers from service-
related residuals of a head injury.


CONCLUSION OF LAW

Residuals of a head injury were neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability; and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the appellant was provided appropriate notice, 
including the applicable regulations, in July 2001, September 
2005, and March 2006 correspondence, and in the July 2000 
statement of the case (SOC).  The claim was readjudicated in 
the October 2006 supplemental statement of the case (SSOC).  

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the United States Court of 
Appeals for Veterans Claims (Court) has held that an SSOC 
that complies with applicable due process and notification 
requirements constitutes readjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (holding that a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Significantly, Mayfield also holds 
that VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide her appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in July 2001, September 2005, and March 2006 
correspondence, and in the July 2000 SOC and October 2006 
SSOC, otherwise fulfills the provisions of 38 U.S.C.A. 
§ 103(a) to include any failure to provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the evidence preponderates against 
appellant's claim, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Simply put, there is no evidence of any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, the appellant has been afforded multiple VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.  Therefore, the Board finds that VA has fulfilled its 
VCAA obligations to the appellant.

The Claim

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or injury 
incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
an appellant seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the appellant served, the appellant's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a).

This case arises from a period of active duty for training 
(ADT). ADT is full-time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505 (West 2002).  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  Basically, 
this refers to the two weeks of annual training that each 
Reservist or National Guardsman must perform each year.  It 
can also refer to the Reservist's or Guardsman's initial 
period of training.

Generally, an individual who has only Reserve or National 
Guard service on ADT is not a veteran as that term is defined 
by law.  In the service connection context this means that 
the presumption of soundness upon entry into service and the 
presumptive service connection provisions of 38 C.F.R. § 
3.307, applicable to active duty, would not apply to ADT.  38 
U.S.C.A. §§ 1111, 1112, 1137 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.307 (2006).

Service connection, however, may be granted for disease or 
injury incurred in or aggravated by ADT, just as with active 
duty.  38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

To prevail on the issue of service connection, the following 
must exist: 1) medical evidence of a current disability, 2) 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury, and 
3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).

Service medical records include diagnoses of tension headache 
due to eye strain and a probable post-concussion headache, 
both attributed to a sports injury to the head at a "unit 
party" in August 1985.  February 1987 service medical records 
report complaints and a diagnosis of headache, the appellant 
having injured her right shoulder and left hip.  The latter 
injury occurred in a slip and fall on ice documented in a 
February 1987 private treatment record from Good Samaritan 
Hospital.  

At a November 1988 quadrennial examination, the appellant 
gave a history of head injuries in 1985 and 1987 with ensuing 
frequent severe headaches.  Clinical examination of the head 
revealed normal findings.  A headache disorder was not 
diagnosed.  
 
In March 1989, the appellant was profiled for 90 days and 
restricted from strenuous physical activity on account of 
post-traumatic headaches.  An April 1989 service medical 
record noted that her private physician had prescribed 
Inderal and Elavil, which reportedly had reduced the 
frequency of headaches.  The impression was post-traumatic 
migraine or muscle contraction headaches.

Post-service, an October 1998 otolaryngologic examination 
noted the appellant's report of occasional headaches since 
the 1987 accident.  (The veteran noted that the 1987 fall was 
followed by a 30 minute period of unconsciousness.  This 
assertion is not verified in the service medical records.)  A 
claim not vertieffact not A November 1998 ophthalmologic 
examination reported unremarkable and normal findings as to 
extraocular muscles, anterior chambers, intraocular 
pressures, fundi, visual acuity, and near vision.  At a 
November 1998 neurologic examination, the appellant claimed 
to have experienced blackouts and speech problems since the 
1987 head injury.  She also reported having occasional 
earaches during cold weather and headaches during warm 
weather.  On examination, speech and memory were intact.  The 
examiner diagnosed a history of traumatic injuries in 1985 
and 1987 with muscular pain and headaches followed by a 
subsequent work-related injury in 1989.  The examiner ordered 
an electroencephalogram (EEG) and a computed tomography (CT) 
scan of the head to rule out evidence of some type of 
cerebral contusion or possible abnormal growth or tumor.  The 
examiner, however, said that, pending results of those 
studies, there was no evidence of residuals of the 1985 or 
1987 accidents.

A November 1998 CT scan was noted as normal.  Unfortunately, 
records show that "no action" was taken on the scheduled 
EEG.

On remand, in March and April 2006, the appellant was 
afforded a VA neurologic examination and an outpatient EEG.  
At the March 2006 VA examination, the appellant reported 
headaches about once a month, generally with pain in the 
occipital and temporal areas for approximately two hours, but 
occasionally with light flashing.  The headaches reportedly 
occurred more often in times of stress.  The appellant 
stated, however, that headaches have been diminishing in 
frequency and severity.  On examination, her recent and 
remote memory was intact.  Her cranial nerves 2-12 were 
intact.  The deep tendon reflexes were hypoactive, but 
symmetrical.  The examiner recorded the absence of a 
Babinski's reflex.  Coordination was also intact.  
 
Results of a routine EEG administered in April 2006 were 
within normal limits without definite focal or epileptiform 
abnormalities.  The March 2006 VA examiner gave a diagnostic 
impression of probable muscle contraction tension headaches 
and opined that these were more likely than not unrelated to 
any service-linked cerebral injury.

In view of the foregoing the preponderance of the competent 
evidence is against finding a connection between the 
appellant's current headaches and service.  Indeed, the only 
competent opinions addressing the etiology of any post-
service headaches, from the November 1998 and March 2006 VA 
examinations, are against the claim.  

In sum, while there is evidence of current headaches, and 
while service medical records include complaints, treatment, 
and diagnoses of headaches, without competent evidence 
linking a headache disorder to service or to any head injury 
residual, the benefit sought on appeal cannot be granted. 

In reaching the above conclusion, the Board has not 
overlooked statements to VA by the appellant or her 
representative.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because laypersons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above. 
 
As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990). 
 
The claim is denied.




ORDER

Entitlement to service connection for residuals of a head 
injury is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


